On behalf of the Malian delegation, I would first like to warmly congratulate the President on his accession to the presidency of the General Assembly at its seventieth session. There can be no doubt that his election on 15 June not only recognized his qualities as an experienced diplomat but was also a tribute to his country, the Kingdom of Denmark, which has an excellent relationship with my country that is cooperative in every way. I would like to assure him that my delegation is completely at his disposal in his efforts to achieve full success for his mandate.
I would also like to express our great appreciation to his predecessor, our brother Mr. Sam Kutesa of Uganda, for his outstanding and effective conduct of the work of the preceding session. In the same spirit, I would like to pay tribute to Mr. Ban Ki-moon, the eighth Secretary-General, for his dedication and unwavering commitment to peace and security.
Before going any further, I, like others before me, would like to salute the memory of the victims of the disaster in Mina, Saudi Arabia, from Mali and other countries in the Islamic community. In these tragic circumstances, on behalf of the people of Mali, I would like to express my deepest condolences to the families of the victims and wish the injured a speedy recovery.
We sometimes see coincidences in the history of peoples and institutions. One such is the symbolism of today’s date, 28 September 2015, which marks the fifty-fifth anniversary of the admission of my country, Mali, into the United Nations, pursuant to resolution 1491 (XV), adopted by the Assembly at its fifteenth session, and for that I would like to express my profound gratitude to the Republic of Tunisia and to Sri Lanka, known then as Ceylon, under the leadership of Mrs. Sirimavo Bandaranaike.
Between 28 September 1960 and today, successive Governments of Mali have spared no effort to fashion a better world, free of the spectres of conflict and war, whose main victims are women, children and the elderly. Coming as I do from Mali, I know of what I speak. In its continuing quest for peace, the Government of Mali, under my authority, has always preferred the path of dialogue to the language of arms in the multidimensional crisis that we are in the
process of resolving. In that regard, the Government of Mali has always complied with the relevant resolutions of the Security Council and the decisions and recommendations of the Economic Community of West African States (ECOWAS), the African Union, the Organization of Islamic Cooperation (OIC) and the Non-Aligned Movement.
It was as part of that dynamic that I took the initiative to engage my Government in the inter-Malian negotiations in Algiers, supported by international mediation that included representatives of the United Nations, under the auspices of Algeria. I am happy to be able to commend here the personal commitment of Algeria’s President, our big brother Mr. Abdelaziz Bouteflika. After eight months of discussion with our brothers in the north who had taken up arms, I am particularly pleased to present the Agreement for Peace and Reconciliation in Mali. Arriving at the Agreement through the Algiers process has been difficult, but it is done. While not a panacea and not without problems, the Agreement gives us a general framework within which we can work towards a lasting and sustainable peace.
This consensus peace Agreement, which can serve as a general framework for every Malian party in every aspect of life, is the first in Mali’s history. It represents a new social pact for Mali and Malians, and a new collective commitment to peace and concord in our country. The Agreement has just sealed forever the reunion of the children of Mali. It is the result of the will of all the Malian parties and the commitment of all involved to reaching the stage we are now in, that of implementing the Agreement. For us it is a balanced compromise that takes into consideration all our essential and legitimate concerns, including the issues of Mali’s territorial integrity, national sovereignty and balanced development of every region of the country. That is what is most important to us and is what the Agreement grants and guarantees us.
I would also like to express to all those here today my country’s commitment and to give our thanks for everyone’s assistance. Few countries in recent years have been on the receiving end of such assistance as has Mali in this stage of its national reconstruction. That is why we will not drag our feet. We have our Agreement, and we have now created its implementation framework, the Comité de suivi de l’accord, put together immediately after the signing of the Agreement, which has already got down to work. We have taken measures
15-29425 19/34

A/70/PV.15 28/09/2015
to build confidence among all our citizens and to assure them of our unflagging commitment to implementing peace and build a new Mali. Without peace, we cannot succeed. We were elected by the people of Mali, despite the grave crisis we have endured, specifically to rebuild our country.
I would also like to say that the people of Mali hope to be supported in this implementation phase of the Agreement for Peace. Implementing a peace agreement is a delicate business, and it needs support. That is why we have scheduled a conference in Paris on 22 October to raise funds for the development of Mali. God willing, we will hold the conference and, hopefully, many of our friends here today who have helped us so much will come.
For its part, the Government of Mali has developed and submitted to the Comité de suivi a comprehensive action plan for implementing the Agreement and an emergency plan for the interim period. I should stress that the Comité de suivi has warmly welcomed that approach. However, it is worth pointing out that signing the Agreement is not an end in itself but requires that we pool all of our efforts to implement it, and that is a major challenge that we can rise to, God willing. That is why I repeat my call to come to the conference in Paris on 22 October.
The Government of Mali reiterates its call to all signatory parties to the Agreement as well as the international community to pool their efforts and information to expel from the Sahel and Mali’s national territory our common enemy, namely, terrorist groups and narco-jihadists who seek only to satisfy their criminal appetites by means of fear and terror.
I welcome the adoption of Security Council resolution 2227 (2015), which renewed for the third time the mandate of the United Nations Multidimensional Integrated Stabilization Mission in Mali, whose remarkable work accomplished to date I salute. I assure the Mission of my support and assistance for the success of our shared mission. On the same note, I want to express the gratitude of the Government of Mali for the international mediation led by Algeria, which included the United Nations, the African Union, ECOWAS, the European Union, the OIC, Burkina Faso, Mauritania, the Niger, Nigeria and Chad. I do not think I have left anyone out.
I also welcome the role and the decisive contribution of France in Mali and all the sacrifices made in this
regard. I also welcome the equally important role of the United States of America in the peace process. To all the friendly nations and the international partner organizations that have expressed solidarity vis-à-vis Mali by sending us their children or their experts to defend the values that form the basis of our humanity, I renew here the sincere thanks of the Malian people. I bow reverently — very piously — to the memory of all victims, civilian and military, Malian or foreign, fallen on the field of honour in Mali for the defence of human dignity, freedom and democracy.
I salute and thank UNESCO, under the leadership of our friend Irina Bokova, for the remarkable work accomplished to preserve the cultural heritage in our closed, revered city of Timbuktu. The fate suffered by the mausoleums, which modern-day barbarians consigned to collective memory, is well known. What we saw happen in Palmyra had occurred earlier in Mali, together with the terror that the International Criminal Court (ICC) has begun to address. We welcome the recent decision by the ICC on this new crime.
When representatives of 50 nations signed the Charter of the United Nations in San Francisco on 26 June 1945 and when Charter entered into force on 24 October 1945, many States here today had not yet attained independence. We are pleased that, 70 years later, the United Nations now has 193 Members, all committed to preserving the ideals of San Francisco, based on the three pillars of peace and security, development and human rights. That is why the delegation of the Republic of Mali, which I have the honour to lead, is pleased with the General Assembly’s extremely appropriate decision to make the theme of the general debate “The United Nations at 70 — a new commitment to action”.
This theme, the choice of which is of proven relevance, will undoubtedly permit all world leaders and lovers of peace, freedom and justice to make an objective assessment of the progress the Organization has made and to consider the future with a critical eye trained on the difficulties encountered in the past, particularly in areas where the United Nations and the international community are called upon to make greater efforts to meet current and future challenges.
At this time of reckoning, we welcome the important progress made in implementing the provisions of Chapter VI of the Charter on the pacific settlement of disputes through negotiation, mediation, conciliation, arbitration, judicial settlement, all of
20/34 15-29425

28/09/2015 A/70/PV.15
which have resulted in the prevention, management, maintenance and consolidation of peace in the world. We also welcome the significant progress achieved in the processes of decolonization, disarmament and the promotion of human rights. Indeed, we appreciate the true value of building agreements under Chapter VIII of the Charter, in particular between the Security Council and the African Union Peace and Security Council.
While these successes show the ongoing relevance of certain principles set forth in the Charter of the United Nations, we must recognize that their implementation has been made possible thanks to the political will of Member States and the effectiveness of the staff of the United Nations system, including peacekeepers, who work tirelessly, under Chapter VII to bring about a better world. I wish to express to all of them the deep gratitude of the Government and the people of Mali.
In a constantly changing world, the United Nations is required to adapt to new challenges. Part of the latest dynamic will be the implementation of post-2015 development agenda, entitled “Transforming our world: the 2030 Agenda for Sustainable Development”, which we recently adopted (resolution 70/1).
A perfect example of a country of the Sahel, my country, Mali, has suffered the brunt of the effects of climate change because of the fragility of its natural ecosystem. The accretion of sand, the drying up of the Niger River, and the degradation of the soil and vegetation cover with unsuspected consequences are prime illustrations of what we have had to confront. Therefore, the Government and the people of Mali strongly hope that the conclusions of twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, to be held in Paris in December, will lead to the conclusion of a legally binding agreement for the preservation of what remains of our environment.
In addition to this major challenge, there is the need to promote global economic governance and the financing of development. The results of the third International Conference on Financing for Development, held in Addis Ababa in July 2015, offer hope in terms of mobilizing the international community to achieve the Sustainable Development Goals, consistent with the Monterrey Consensus of 2002 and the Doha Declaration of 2008.
As a landlocked developing country and among the least developed countries, Mali welcomes debt relief
for heavily indebted poor countries and commends the countries that have achieved or even exceeded the target threshold of setting aside 0.7 per cent of their gross domestic product for public aid. That is indeed to be welcomed. In this regard, I reaffirm from this rostrum the recognition of my Government of all the generous donors who, in May 2013 in Brussels, were willing to commit to the economic recovery of Mali, through pledges totalling €3.5 billion. I would also like to take this opportunity to call on countries that have not yet done so to keep their commitments with a view to the effective mobilization of the pledged sums, because sometimes the distance between the cup and the lip is great.
With respect to the sources of innovative financing, the Government of Mali supports and strongly encourages the UNITLIFE initiative based on the simple principle of assigning a tiny part of the immense wealth created by the use and exploitation of extractive resources in Africa to the fight against malnutrition, so that the globalization of solidarity responds to the globalization of the economy. Through this initiative, the Government of Mali plans to collect a percentage of the revenues from mining, especially gold, for the purposes of investing the funds in the fight against malnutrition in our county, because that will free up opportunities for tomorrow. Malnutrition affects our most vulnerable groups, including the one that will bear the future — our young people — with all the evils that it can cause, in particular cretinism, which no one should wish to have, just when we need to have qualified, fit-for-purpose human resources.
One of the greatest challenges in the world today concerns international migration, a phenomenon whose alarming growth can be attributed to poverty, natural disasters, man-made catastrophe and, I am sorry to say, the cynicism of organized criminals, because criminality certainly exists. The evidence lies in the tens of thousands who are willing to lose their lives through illegal migration in the sands of the desert and the depths of the ocean, as we are seeing today in the Mediterranean.
The comprehensive approach that the delegation of Mali proposes depends on intensifying the dialogue among countries of origin, transit and destination in order to find appropriate solutions capable of connecting the requirements of security, development, respect for human dignity and solidarity, which are in fact a single package. If we achieve this, migration will take place in
15-29425 21/34

A/70/PV.15 28/09/2015
a humane and orderly fashion, benefiting migrants and the countries of origin and destination.
With respect to security, the United Nations now needs to strengthen its tools and mechanisms with a view to creating a genuine response to the new threats of violent terrorism, drug-trafficking and related crimes. Despite the inroads we have made in the area of peace and security, it is regrettable that the international arena continues to to be characterized by the increasing violence perpetrated or masterminded by terrorist groups and narco-jihadists such as Ansar Dine, the Mouvement pour l’unicité et le jihad en Afrique de l’Ouest, Al-Mourabitoun, the Islamic State of Iraq and the Levant, Al-Qaida, Al-Shabaab, and Boko Haram, which is now known as the Islamic State in Western Africa.
It is clearly urgent to bridge the gap between security challenges and the United Nations peacekeeping doctrine. We should not forget that this doctrine was designed 60 years ago. I wish from this rostrum to reaffirm Mali’s active support for any initiative to reform the peacekeeping architecture by incorporating that new reality, because no country today can ignore the fact that terrorism has become a threat to international peace and security.
Mali supports all initiatives for peace in the Middle East, especially any initiative that would enable the people of the region, especially the people of Palestine, to finally enjoy lasting and just peace through the two- State solution, which was adopted long ago and should finally be realized.
The Government of Mali also welcomes the restoration of normal diplomatic between Cuba and the United States of America. I commend the efforts, courage and political realism of President Barack Obama and President Raúl Castro Ruz, as well as of Pope Francis. Pope Francis is a man of peace and a man of heart, as he showed last Friday when he addressed the nations of the world from this very rostrum (see A/70/PV.3). He played a very important role in the normalization of relations between Cuba and the United States, and I commend him for that.
Clearly, our Organization has its work cut out for it. If it did not exist, it would surely have to be created.
Reform of the Security Council is another major topic of discussion. Security Council reform will
certainly be one of the most cross-cutting goals of our seventieth session. Mali supports the African Common Position, as articulated in the Ezulwini Consensus and the Sirte Declaration. We will continue to consult with other regional groups in order to forge the requisite political will to correct the historical injustice to which the continent of Africa continues to be subjected by virtue of its lack of representation as a permanent member and its underrepresentation as a non-permanent member of the Security Council. That is not normal and not right in the case of such an important continent — a continent of the future, as the whole world is well aware.
United Nations reform should also include global economic governance in order to make the international financial institutions better able to assist the nations of the South to address the challenges of underdevelopment. In that regard, I urgently call on Member States, regional groups and the international community to tirelessly pursue the constructive dialogue that has been under way since 2009 so that United Nations reform can finally be achieved. Indeed, the amendments to Articles 23, 27, 61 and 109 of the Charter of the United Nations, which entered into force between 1965 and 1968, are sufficient proof that reform of the United Nations is far from being a Pandora’s box to be feared.
We must therefore embark on reform with boldness and good will. Indeed, reform will allow the decision-making bodies of the Organization to reflect its geographical balance and to improve working conditions, including the relationship between the Security Council and the General Assembly. A reformed United Nations would gain credibility in the eyes of international public opinion and its decisions would have a greater chance of being accepted and implemented.
To conclude, I reiterate the full commitment of the people of Mali to the ideals of the Charter of the United Nations, especially the preservation of future generations from the scourge of war.